Case 2:19-cv-12212-CJB Document1 Filed 08/16/19 Page 1of 8

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

Ei Dectat NiholS

CIVIL ACTION
Print the full name (first - middle - last) and
prisoner number of the plaintiff in this action. NO 1

SECTION

 

versus

rn
Soffeiseon  Porish

Correct ofe=\ SECT. JMAG. 1

Ce niet -
DYran foun SAY A

 

 

 

Print the full name of all defendants in this
action.

DO NOT WRITE et al.

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved

in this action or otherwise relating to your imprisonment?
Yes( ) No(«y

TENDERED FOR FILIN
. nA Fee
PROCESS nr
X Dktd AUG 16 2019
Doc, NO. cexcenerno™ U.S. DISTRICT COURT
— Eastern District of Louisiana /
Deputy Clerk

(aoe
Case 2:19-cv-12212-CJB Document1 Filed 08/16/19 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

B. If your answer to A is “yes”, describe the lawsuit in the space below. (If there is more than
one a describe the additional lawsuits on another piece of paper, using the same
outline.

1. Parties to the previous lawsuit
Plaintiffs
Defendants

2. Court (If federal court, name of the district court; if state court, name the parish.)

3. Docket Number

4. Name of judge to whom case was assigned

5. Disposition (For example: Was this case dismissed? Was it appealed? Is it still
pending?)

6. Approximate date of filing lawsuit

7. Approximate date of disposition

C. Have you had any previously filed federal lawsuits or appeals, whether or not related to the

issues raised in this complaint, which have been dismissed as frivolous, malicious, or for
yore , Roc claim for which relief can be granted by any federal court?
es jo

If your answer is “yes”, list the civil action numbers and the disposition of each case. You
also must identify in which federal district or appellate court the action was brought.

 

 

 

Il. PLACE OF PRESENT CONFINEMENT: “SOL Sor pet On Ca (fe ehisnal Cecke CO

A. Is there a prisoner grievance procedure in this institution?
Yes( ) No@)

B. Did you present the facts relating to this complaint in the prisoner grievance procedure? Yes
( ) No“)

C. If your answer is “yes”,
1. Attach a copy of all administrative complaints you have filed regarding the claims

raised in this lawsuit and copies of all prison responses. If copies are not available,
list the number assigned to the complaint(s) and approximate date it was presented
to the prison.
Case 2:19-cv-12212-CJB Document1 Filed 08/16/19 Page 3 of 8

 

2. As to each grievance compliant provided or listed above, have you exhausted or
completed all steps in the procedure, including appeals?

 

D. If your answer is NO, explain why you have not done so:
- lf
Te my Anolersherkine  th.'s  {s  -the Fest
Step sn muy ~ Srnact-. 24
lll. Parties : :
(In item A below, complete the following information. Do the same for additional plaintiffs, if any.)

A. Full Name of Plaintiff __ /
(First - Middle - Last) Ec Dovel Nihal S

Prisoner Number__ ADAG Hold

Address SP. C.C P.O bok BRK CBre+wa, 20062
pate ofBith_ «5 / (4/73

Date of Arrest lo {3tl (3

Date of Conviction MTA
Ill. A (continued) - ADDITIONAL PLAINTIFFS In Re:

Case 2:19-cv-12212-CJB Document1 Filed 08/16/19 Page 4 of 8

 

(Complete the information below for each additional plaintiff. Each additional plaintiff must read plaintiffs’ declaration
below and personally sign.)

Paintiff's Declaration

2)

3)

4)

| declare under penalty of perjury that all facts represented in this complaint and any attachments hereto are
true and correct.

{ understand that if | am released or transferred, it is my responsibility to keep the Court informed of my
whereabouts and failure to do so may result in this action being dismissed with prejudice.

| understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three or more
civil actions in a court of the United States while incarcerated or detained in any facility that were dismissed
on the grounds that they were frivolous, malicious, or failed to state a claim upon which relief may be
granted, unless | am under imminent danger of serious physical injury.

| understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the entire

$400.00 filing fee and any costs assessed by the Court, which shall be deducted from my inmate account by
my custodian in installment payments as prescribed by law.

Full Name of Plaintiff .
(First - Middle - Last) Ene Derre\h WS WehalS

Prisoner Number __ QASTA AD

Address SP ¢ Pio boX 385 Gretna ta 1605 3
Date of Birth SS ~\Q~ Th

Date of Arrest LO - 34 \

Date of Conviction

Signature Err NVACNOA

Full Name of Plaintiff
(First - Middle - Last)

 

Prisoner Number
Address

Date of Birth
Date of Arrest

 

 

 

 

Date of Conviction

 

Signature

Full Name of Plaintiff
(First - Middle - Last)

Prisoner Number
Address

Date of Birth
Date of Arrest

 

 

 

 

Date of Conviction

 

Signature
Case 2:19-cv-12212-CJB Document1 Filed 08/16/19 Page 5of 8

IMPORTANT: In the space provided below, place the full name of each defendant named in the caption, his
or her official position, place of employment, and service address. If you have sued more than one
defendant, provide this same information for every defendant you have named. Please attach an additional
sheet, if necessary. The parties listed below must be exactly the same as those listed in your caption.

B. Defendant PNoc N for ‘a, wf is employed as \ekFerSan
Powichs Gwe 4 at__NefSe (Sar Doris Sve offer OfF.8 ¢
Address for service: (AS moDie Dye Wawed ta. ed sé

C. Defendant RelSin Dor cn is employed as
& a at_ MAPLE BAe (kare LA 1orse

Address for service:

 

 

 

 

 

D. Defendant is employed as
at
Address for service:
E. Defendant is employed as
at

 

Address for service:

 

 

 

 

 

 

 

F. Defendant is employed as
at
Address for service:
G. Defendant is employed as
at
Address for service:
IV. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates, and places. Do not give any legal
arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra
sheet if necessary.)

Toe teow. Quon Fonouy Foiled fo  Conduck op

Proper iavieSVigatipn There iS Clear Onl Lonstincing
Clickkence +a Prave my rangcence., Da sn toner

Creer dS and Viden Portage of Ane calnel ariyrt :
xk AN Cecta My oF SrAe vo iectreny OF

\ \ .
Eolkie. teoromSoment  Meyyral Gngursh- and
Gefermoat: pn ne ahater rer ~
Case 2:19-cv-12212-CJB Document1 Filed 08/16/19 Page 6 of 8

 

 

V. Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases

or statutes.)

“TH Wout Ure cap PeaSorian fol
Darn ank Cirfering KR feic iqnl&hiackis
\ . . J _
OE oi\ Ca mnla: ns —tradk far Pad
Fencuu, Yo (es: An —rorn Nef e rSan
Peri Sh Shee ees of (0K

 

 

 

 

 

Vi. Plaintiffs Declaration

1) | declare under penaity of perjury that all facts represented in this complaint and any attachments
hereto are true and correct.

2) | understand that if | am released or transferred, it is my responsibility to keep the Court informed of
my whereabouts and failure to do so may result in this action being dismissed with prejudice.

3) | understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three
or more civil actions in a court of the United States while incarcerated or detained in any facility that
were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
which relief may be granted, unless | am under imminent danger of serious physical injury.

4) | understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the

entire $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my
inmate account by my custodian in installment payments as prescribed by law.

Signed this sth day of Agu st 20 LF

Gare rach N

(Signature of Plaintiff)

10/2015
. Case 2:19-cv-12212-CJB Document1 Filed 08/16/19 Page 7 of 8

 

PURPLE HEARTE

aoe
VSN UTATUOA

hee

 
iled 08/16/19 Page 8 of 8

CJB Documenti F

:19-cv-12212-

Case 2

 

 

 

 

 

 

 

 

 

 
